Fourth Court of Appeals
                                San Antonio, Texas
                                      August 21, 2019

                                    No. 04-19-00271-CV

                                    Prema DURAIRAJ,
                                        Appellant

                                             v.

 Govindasamy DURAIRAJ, Individually; Govindasamy Durairaj, as trustee of the G. Durairaj
 Children's Trust; Govindasamy Durairaj, as trustee of the Govingdasamy and Prema Durairaj
  Living Trust; Govindasamy Durairaj, as trustee in the derivative capacity of Suriya Family
                           Limited Partnership; and Vijai Durairaj;
                                         Appellees

                 From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CI13549
                        Honorable Peter A. Sakai, Judge Presiding

                                          ORDER

        In accordance with this court’s memorandum opinion of this date, Prema Durairaj’s
petition for permission to appeal is DENIED, and this appeal is DISMISSED FOR LACK OF
JURISDICTION. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d),(f). Costs of this appeal are
taxed against the petitioner, Prema Durairaj.

       It is so ORDERED on August 21, 2019.


                                              _____________________________
                                              Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of August, 2019.

                                              ___________________________
                                              Keith E. Hottle, Clerk of Court